Exhibit 10.3

STAPLES, INC.

AMENDED AND RESTATED 1990 DIRECTOR STOCK OPTION PLAN

1.      Purpose.

The purpose of this Amended and Restated 1990 Director Stock Option Plan (the
“Plan”) of Staples, Inc. (the “Company”) is to encourage ownership in the
Company by the Company’s outside directors, whose continued services the Company
considers essential to its future progress, and to provide these individuals
with a further incentive to remain as directors of the Company.


2.     ADMINISTRATION.

The Board of Directors shall supervise and administer the Plan. Grants of stock
options (“Options”) and awards of restricted stock under the Plan and the amount
and nature of the Options and restricted stock to be granted shall be made by
the Board of Directors in accordance with Section 4. All questions concerning
interpretation of the Plan or any Options or restricted stock issued under it
shall be resolved by the Board of Directors and such resolution shall be final
and binding upon all persons having an interest in the Plan.


3.     PARTICIPATION IN THE PLAN.

Directors of the Company who are not employees of the Company or any subsidiary
of the Company (“outside directors”) shall be eligible to receive Options and
restricted stock under the Plan.


4.     TERMS, CONDITIONS AND FORM OF OPTIONS AND RESTRICTED STOCK.

All Options and restricted stock granted under the Plan shall be evidenced by a
written agreement in such form as the Board of Directors shall from time to time
approve, which agreements shall comply with and be subject to the following
terms and conditions.


(A)           STOCK SUBJECT TO PLAN.   OPTIONS AND RESTRICTED STOCK MAY BE
GRANTED UNDER THE PLAN WITH RESPECT TO STAPLES COMMON STOCK (“STAPLES COMMON
STOCK”). SUBJECT TO ADJUSTMENT AS PROVIDED IN THE PLAN, THE MAXIMUM NUMBER OF
SHARES OF STAPLES COMMON STOCK WHICH MAY BE ISSUED UNDER THE PLAN IS 3,350,000
SHARES. ALL OPTIONS OR RESTRICTED STOCK GRANTED UNDER THE PLAN, AS PROVIDED
BELOW, SHALL BE GRANTED WITH RESPECT TO  STAPLES COMMON STOCK,  IF AN OPTION
SHALL EXPIRE OR TERMINATE FOR ANY REASON WITHOUT HAVING BEEN EXERCISED IN FULL,
THE UNPURCHASED SHARES SUBJECT TO SUCH OPTION SHALL AGAIN BE AVAILABLE FOR
SUBSEQUENT OPTION GRANTS OR RESTRICTED STOCK UNDER THE PLAN; AND IF THE SHARES
SUBJECT TO RESTRICTED STOCK SHALL BE REPURCHASED BY THE COMPANY, THE REPURCHASED
SHARES SHALL AGAIN BE AVAILABLE FOR SUBSEQUENT OPTION GRANTS OR RESTRICTED STOCK
UNDER THE PLAN.


(B)           GRANTS OF OPTIONS AND RESTRICTED STOCK.


(I)  INITIAL OPTION GRANT. AN OPTION TO PURCHASE 15,000 SHARES OF STAPLES COMMON
STOCK  SHALL BE GRANTED AUTOMATICALLY TO OUTSIDE DIRECTORS WHO ARE INITIALLY
ELECTED TO THE BOARD OF DIRECTORS SUBSEQUENT TO THE APPROVAL OF THE PLAN BY THE
COMPANY’S STOCKHOLDERS AT THE CLOSE OF BUSINESS ON THE DATE OF SUCH DIRECTOR’S
INITIAL ELECTION TO THE BOARD OF DIRECTORS.


--------------------------------------------------------------------------------



(II) ANNUAL OPTION GRANTS.

 ON THE DATE OF THE FIRST REGULARLY SCHEDULED BOARD OF DIRECTORS MEETING
FOLLOWING THE END OF EACH FISCAL YEAR OF THE COMPANY, COMMENCING WITH THE FISCAL
YEAR ENDING JANUARY 30, 1999, AN OPTION SHALL BE GRANTED AUTOMATICALLY TO EACH
OUTSIDE DIRECTOR TO PURCHASE A NUMBER OF SHARES OF STAPLES COMMON STOCK EQUAL TO
3,000 MULTIPLIED BY THE NUMBER OF REGULARLY SCHEDULED MEETING DAYS OF THE BOARD
OF DIRECTORS ATTENDED BY SUCH DIRECTOR IN THE PREVIOUS 12 MONTHS (UP TO A
MAXIMUM OF 15,000 SHARES).


(III)                ANNUAL AWARDS OF RESTRICTED STOCK. ON THE DATE THAT
PERFORMANCE ACCELERATED RESTRICTED STOCK FOR ANY YEAR IS AWARDED TO EXECUTIVE
OFFICERS,  (X) THE COMPANY SHALL GRANT TO EACH OUTSIDE DIRECTOR 400 SHARES OF
RESTRICTED STOCK FOR EACH REGULARLY SCHEDULED MEETING DAY OF THE BOARD OF
DIRECTORS ATTENDED BY SUCH DIRECTOR IN THE PREVIOUS FISCAL YEAR (UP TO A MAXIMUM
OF 2,000  SHARES OF RESTRICTED STOCK) AND  (Y) IN ADDITION, THE COMPANY SHALL
GRANT TO THE LEAD DIRECTOR AND THE CHAIRMAN OF EACH OF THE AUDIT, COMPENSATION,
AND GOVERNANCE COMMITTEES OF THE BOARD OF DIRECTORS 200  SHARES OF RESTRICTED
STOCK FOR EACH REGULARLY SCHEDULED MEETING DAY OF THE BOARD OF DIRECTORS
ATTENDED BY SUCH DIRECTOR IN THE PREVIOUS FISCAL YEAR (UP TO A MAXIMUM OF 1,000 
SHARES OF RESTRICTED STOCK).


(C)           TERMS OF OPTIONS.


(I)  OPTION EXERCISE PRICE.   THE OPTION EXERCISE PRICE PER SHARE FOR EACH
OPTION GRANTED UNDER THE PLAN SHALL BE EQUAL TO THE LAST REPORTED SALE PRICE PER
SHARE OF STAPLES COMMON STOCK ON THE NASDAQ NATIONAL MARKET ON THE DATE OF GRANT
(OR, IF NO SUCH PRICE IS REPORTED ON SUCH DATE, SUCH PRICE AS IS REPORTED ON THE
NEAREST PRECEDING DATE).


(II) NATURE OF OPTIONS.  ALL OPTIONS GRANTED UNDER THE PLAN SHALL BE
NONSTATUTORY OPTIONS NOT ENTITLED TO SPECIAL TAX TREATMENT UNDER SECTION 422 OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).


(III)                VESTING.  EXCEPT AS OTHERWISE PROVIDED IN THE PLAN, (A)
EACH OPTION TO PURCHASE SHARES OF STAPLES COMMON STOCK SHALL BECOME EXERCISABLE,
ON A CUMULATIVE BASIS, IN FOUR EQUAL ANNUAL INSTALLMENTS ON EACH OF THE FIRST,
SECOND, THIRD AND FOURTH ANNIVERSARY DATES OF ITS DATE OF GRANT, PROVIDED THE
OPTIONEE CONTINUES TO SERVE AS A DIRECTOR OF THE COMPANY ON SUCH DATES.
(NOTWITHSTANDING THE FOREGOING, EACH OUTSTANDING OPTION SHALL IMMEDIATELY BECOME
EXERCISABLE IN FULL IN THE EVENT (A) A CHANGE IN CONTROL (AS DEFINED IN SECTION
8) OF THE COMPANY OCCURS OR (B) THE OPTIONEE CEASES TO SERVE AS A DIRECTOR OF
THE COMPANY DUE TO HIS OR HER DEATH, DISABILITY (WITHIN THE MEANING OF SECTION
22(E)(3) OF THE CODE OR ANY SUCCESSOR PROVISION) OR RETIRES PURSUANT TO A
RETIREMENT POLICY ADOPTED BY THE COMPANY.


(IV)                OPTION EXERCISE PROCEDURE.   AN OPTION MAY BE EXERCISED ONLY
BY WRITTEN NOTICE TO THE COMPANY AT ITS PRINCIPAL OFFICE ACCOMPANIED BY PAYMENT
IN CASH OF THE EXERCISE PRICE WITH RESPECT TO THE OPTION BEING EXERCISED OR BY
THE TENDER (ACTUAL OR CONSTRUCTIVE) OF SHARES OF STAPLES COMMON STOCK OWNED BY
THE DIRECTOR HAVING A VALUE AS OF THE DATE OF EXERCISE EQUAL TO THE EXERCISE
PRICE. IN THE CASE OF A CONSTRUCTIVE TENDER OF SHARES OF STAPLES COMMON STOCK,
THE OPTIONEE AND THE COMPANY MAY ENTER INTO AN AGREEMENT TO DEFER UNTIL AN
AGREED-UPON DATE THE ISSUANCE, TRANSFER AND DELIVERY OF SHARES OF STAPLES COMMON
STOCK WITH A VALUE EQUAL TO THE DIFFERENCE BETWEEN THE FAIR MARKET VALUE OF THE
STAPLES COMMON STOCK ON THE DATE OF EXERCISE AND THE EXERCISE PRICE OF THE
OPTION BEING EXERCISED. THE BOARD OF DIRECTORS MAY IMPOSE SUCH RESTRICTIONS ON
THE TENDER OF SHARES AS IT DEEMS APPROPRIATE.


(V) TERMINATION.   EACH OPTION SHALL TERMINATE, AND MAY NO LONGER BE EXERCISED,
ON THE DATE SIX MONTHS AFTER THE OPTIONEE CEASES TO SERVE AS A DIRECTOR OF THE
COMPANY; PROVIDED THAT, IN THE EVENT (A) AN OPTIONEE CEASES TO SERVE AS A
DIRECTOR DUE TO HIS OR HER DEATH OR DISABILITY (WITHIN THE MEANING OF SECTION
22(E)(3) OF THE CODE OR ANY SUCCESSOR PROVISION), OR (B) AN OPTIONEE DIES WITHIN
SIX MONTHS AFTER HE OR SHE CEASES TO SERVE AS A DIRECTOR OF THE COMPANY, THEN
THE EXERCISABLE PORTION OF THE OPTION MAY BE EXERCISED, WITHIN THE PERIOD OF ONE
YEAR FOLLOWING THE DATE THE OPTIONEE CEASES TO SERVE AS A DIRECTOR, BY THE
OPTIONEE OR BY THE PERSON TO WHOM THE OPTION IS TRANSFERRED BY WILL, BY THE LAWS
OF DESCENT AND DISTRIBUTION, OR BY WRITTEN NOTICE

2


--------------------------------------------------------------------------------



PURSUANT TO SECTION 4(C)(VII). NOTWITHSTANDING THE FOREGOING, EACH OPTION SHALL
TERMINATE, AND MAY NO LONGER BE EXERCISED, ON THE DATE 10 YEARS AFTER THE DATE
OF GRANT.


(VI)                OPTIONS NONTRANSFERABLE.   EXCEPT AS OTHERWISE PROVIDED BY
THE BOARD OF DIRECTORS, EACH OPTION GRANTED UNDER THE PLAN BY ITS TERMS SHALL
NOT BE TRANSFERABLE BY THE OPTIONEE OTHERWISE THAN BY WILL OR THE LAWS OF
DESCENT AND DISTRIBUTION, AND SHALL BE EXERCISED DURING THE LIFETIME OF THE
OPTIONEE ONLY BY THE OPTIONEE OR HIS OR HER LEGAL REPRESENTATIVE. NO OPTION OR
INTEREST THEREIN MAY BE TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED BY THE
OPTIONEE DURING HIS OR HER LIFETIME, WHETHER BY OPERATION OF LAW OR OTHERWISE,
OR BE MADE SUBJECT TO EXECUTION, ATTACHMENT OR SIMILAR PROCESS.


(VII)               OPTION EXERCISE BY REPRESENTATIVE FOLLOWING DEATH OF
DIRECTOR.   AN OPTIONEE, BY WRITTEN NOTICE TO THE COMPANY, MAY DESIGNATE ONE OR
MORE PERSONS (AND FROM TIME TO TIME CHANGE SUCH DESIGNATION), INCLUDING HIS OR
HER LEGAL REPRESENTATIVE, WHO, BY REASON OF THE OPTIONEE’S DEATH, SHALL ACQUIRE
THE RIGHT TO EXERCISE ALL OR A PORTION OF THE OPTION. IF THE PERSON OR PERSONS
SO DESIGNATED WISH TO EXERCISE ANY PORTION OF THE OPTION, THEY MUST DO SO WITHIN
THE TERM OF THE OPTION AS PROVIDED HEREIN. ANY EXERCISE BY A REPRESENTATIVE
SHALL BE SUBJECT TO THE PROVISIONS OF THE PLAN.


(D)           TERMS OF RESTRICTED STOCK.


(I)  NATURE OF RESTRICTED STOCK.   ALL RESTRICTED STOCK HEREUNDER SHALL CONSIST
OF THE ISSUANCE BY THE COMPANY OF SHARES OF STAPLES COMMON STOCK OR AN AGREEMENT
FOR THE FUTURE DELIVERY OF SHARES OF STAPLES COMMON STOCK AT AN AGREED-UPON DATE
(“RESTRICTED STOCK  DEFERRED UNITS”) AND THE PURCHASE BY THE RECIPIENT THEREOF
OF SUCH SHARES, SUBJECT TO THE TERMS, CONDITIONS AND RESTRICTIONS DESCRIBED IN
THE DOCUMENT EVIDENCING THE RESTRICTED STOCK AND IN THIS PLAN.


(II) EXECUTION OF RESTRICTED STOCK AGREEMENT.   IN THE CASE OF THE ACTUAL
ISSUANCE OF STAPLES COMMON STOCK, THE COMPANY SHALL, UPON THE DATE OF THE
RESTRICTED STOCK GRANT, ISSUE THE SHARES OF STAPLES COMMON STOCK SUBJECT TO THE
RESTRICTED STOCK BY REGISTERING SUCH SHARES IN BOOK ENTRY FORM WITH THE
COMPANY’S TRANSFER AGENT IN THE NAME OF THE RECIPIENT. NO CERTIFICATE(S)
REPRESENTING ALL OR A PART OF SUCH SHARES SHALL BE ISSUED UNTIL THE CONCLUSION
OF THE VESTING PERIOD DESCRIBED IN PARAGRAPH (IV) BELOW.


(III)                PRICE.   EXCEPT AS OTHERWISE DETERMINED BY THE BOARD OF
DIRECTORS, ALL RESTRICTED STOCK ISSUED HEREUNDER SHALL BE ISSUED WITHOUT THE
PAYMENT OF ANY CASH PURCHASE PRICE BY THE RECIPIENTS (IN WHICH CASE THE “PRICE
PER SHARE ORIGINALLY PAID” FOR PURPOSES OF CLAUSE (2) OF PARAGRAPH (V) BELOW
SHALL BE ZERO).


(IV)                VESTING.   EXCEPT AS OTHERWISE PROVIDED IN THE PLAN, THE
RESTRICTIONS ON TRANSFER AND THE FORFEITURE PROVISIONS OF EACH  SHARE OF
RESTRICTED STOCK SHALL LAPSE FIVE YEARS FROM THE FIRST DAY OF THE FISCAL YEAR
DURING WHICH THE RESTRICTED STOCK IS GRANTED.  NOTWITHSTANDING THE FOREGOING,
THE RESTRICTIONS ON TRANSFER AND THE FORFEITURE PROVISIONS OF ALL RESTRICTED
STOCK GRANTED UNDER THIS PLAN SHALL IMMEDIATELY LAPSE IN THE EVENT (A) A CHANGE
IN CONTROL OF THE COMPANY OCCURS, OR (B) THE RECIPIENT CEASES TO SERVE AS A
DIRECTOR OF THE COMPANY DUE TO HIS OR HER DEATH, DISABILITY (WITHIN THE MEANING
OF SECTION 22(E)(3) OF THE CODE OR ANY SUCCESSOR PROVISION) OR RETIRES PURSUANT
TO A RETIREMENT POLICY ADOPTED BY THE COMPANY.


(V) RESTRICTIONS ON TRANSFER.   IN ADDITION TO SUCH OTHER TERMS, CONDITIONS AND
RESTRICTIONS ON RESTRICTED STOCK CONTAINED IN THE PLAN OR THE APPLICABLE
RESTRICTED STOCK AGREEMENT, ALL RESTRICTED STOCK SHALL BE SUBJECT TO THE
FOLLOWING RESTRICTIONS:

3


--------------------------------------------------------------------------------


(1)         NO  SHARES OF RESTRICTED STOCK SHALL BE SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL THEY BECOME VESTED PURSUANT
TO PARAGRAPH (IV) ABOVE. THE PERIOD DURING WHICH SUCH RESTRICTIONS ARE
APPLICABLE IS REFERRED TO AS THE “RESTRICTED PERIOD.”

(2)         EXCEPT AS SET FORTH IN THE LAST SENTENCE OF PARAGRAPH (IV) ABOVE, IF
A RECIPIENT CEASES TO BE A DIRECTOR OF THE COMPANY WITHIN THE RESTRICTED PERIOD
FOR ANY REASON, THE COMPANY SHALL HAVE THE RIGHT AND OPTION FOR A PERIOD OF
THREE MONTHS FOLLOWING THE DATE OF SUCH CESSATION TO BUY FOR CASH THAT NUMBER
OF  SHARES OF RESTRICTED STOCK AS TO WHICH THE RESTRICTIONS ON TRANSFER AND THE
FORFEITURE PROVISIONS CONTAINED IN THE  SHARES OF RESTRICTED STOCK HAVE NOT THEN
LAPSED, AT A PRICE EQUAL TO THE PRICE PER SHARE ORIGINALLY PAID BY THE
RECIPIENT. IF SUCH CESSATION OCCURS WITHIN THE LAST THREE MONTHS OF THE
APPLICABLE RESTRICTED PERIOD, THE RESTRICTIONS AND REPURCHASE RIGHTS OF THE
COMPANY SHALL CONTINUE TO APPLY UNTIL THE EXPIRATION OF THE COMPANY’S THREE
MONTH OPTION PERIOD.

(3)         NOTWITHSTANDING SUBPARAGRAPHS (1) AND (2) ABOVE, THE BOARD OF
DIRECTORS MAY, IN ITS DISCRETION, EITHER AT THE TIME THAT  SHARES OF RESTRICTED
STOCK ARE AWARDED OR AT ANY TIME THEREAFTER, WAIVE THE COMPANY’S RIGHT TO
REPURCHASE SHARES OF STAPLES COMMON STOCK OR RESTRICTED STOCK DEFERRED UNITS
UPON THE OCCURRENCE OF ANY OF THE EVENTS DESCRIBED IN THIS PARAGRAPH (V) OR
REMOVE OR MODIFY ANY PART OR ALL OF THE RESTRICTIONS. IN ADDITION, THE BOARD OF
DIRECTORS MAY, IN ITS DISCRETION, IMPOSE UPON THE RECIPIENT OF RESTRICTED STOCK
AT THE TIME THAT SUCH  SHARES OF RESTRICTED STOCK ARE GRANTED SUCH OTHER
RESTRICTIONS ON ANY RESTRICTED STOCK AS THE BOARD OF DIRECTORS MAY DEEM
ADVISABLE.


(VI)                ADDITIONAL SHARES.   ANY SHARES RECEIVED BY A RECIPIENT OF
RESTRICTED STOCK AS A STOCK DIVIDEND OR ANY RESTRICTED STOCK DEFERRED UNITS
RECEIVED IN RESPECT OF A STOCK DIVIDEND, OR AS A RESULT OF STOCK SPLITS,
COMBINATIONS, EXCHANGES OF SHARES, REORGANIZATIONS, MERGERS, CONSOLIDATIONS OR
OTHERWISE WITH RESPECT TO SUCH RESTRICTED STOCK SHALL HAVE THE SAME STATUS AND
SHALL BEAR THE SAME RESTRICTIONS, ALL ON A PROPORTIONATE BASIS, AS THE SHARES OR
RESTRICTED STOCK DEFERRED UNITS INITIALLY SUBJECT TO SUCH.


(VII)               TRANSFERS IN BREACH OF RESTRICTED STOCK.   IF ANY TRANSFER
OF RESTRICTED STOCK IS MADE OR ATTEMPTED CONTRARY TO THE TERMS OF THE PLAN AND
OF SUCH RESTRICTED STOCK, THE BOARD OF DIRECTORS SHALL HAVE THE RIGHT TO
PURCHASE FOR THE ACCOUNT OF THE COMPANY THOSE SHARES FROM THE OWNER THEREOF OR
HIS OR HER TRANSFEREE AT ANY TIME BEFORE OR AFTER THE TRANSFER AT THE PRICE PAID
FOR SUCH SHARES BY THE PERSON TO WHOM THEY WERE AWARDED UNDER THE PLAN. IN
ADDITION TO ANY OTHER LEGAL OR EQUITABLE REMEDIES WHICH IT MAY HAVE, THE COMPANY
MAY ENFORCE ITS RIGHTS BY SPECIFIC PERFORMANCE TO THE EXTENT PERMITTED BY LAW.
THE COMPANY MAY REFUSE FOR ANY PURPOSE TO RECOGNIZE AS A SHAREHOLDER OF THE
COMPANY ANY TRANSFEREE WHO RECEIVES ANY SHARES CONTRARY TO THE PROVISIONS OF THE
PLAN AND THE APPLICABLE RESTRICTED STOCK OR ANY RECIPIENT OF RESTRICTED STOCK
WHO BREACHES HIS OR HER OBLIGATION TO RESELL SHARES AS REQUIRED BY THE
PROVISIONS OF THE PLAN AND THE APPLICABLE RESTRICTED STOCK, AND THE COMPANY MAY
RETAIN AND/OR RECOVER ALL DIVIDENDS ON SUCH SHARES WHICH WERE PAID OR PAYABLE
SUBSEQUENT TO THE DATE ON WHICH THE PROHIBITED TRANSFER OR BREACH WAS MADE OR
ATTEMPTED.


(VIII)              ADDITIONAL RESTRICTED STOCK PROVISIONS.   THE BOARD OF
DIRECTORS MAY, IN ITS SOLE DISCRETION, INCLUDE ADDITIONAL PROVISIONS IN ANY
RESTRICTED STOCK GRANTED UNDER THE PLAN.

4


--------------------------------------------------------------------------------



5.     LIMITATION OF RIGHTS.


(A)           NO RIGHT TO CONTINUE AS A DIRECTOR.   NEITHER THE PLAN, NOR THE
GRANTING OF AN OPTION OR RESTRICTED STOCK NOR ANY OTHER ACTION TAKEN PURSUANT TO
THE PLAN, SHALL CONSTITUTE OR BE EVIDENCE OF ANY AGREEMENT OR UNDERSTANDING,
EXPRESS OR IMPLIED, THAT THE COMPANY WILL RETAIN THE OPTIONEE OR RECIPIENT OF
RESTRICTED STOCK AS A DIRECTOR FOR ANY PERIOD OF TIME.


(B)           RIGHTS AS A STOCKHOLDER.


(I)  OPTIONS.   AN OPTIONEE SHALL HAVE NO RIGHTS AS A STOCKHOLDER WITH RESPECT
TO THE SHARES COVERED BY HIS OR HER OPTION UNTIL THE DATE OF THE ISSUANCE TO HIM
OR HER OF A STOCK CERTIFICATE THEREFOR, AND NO ADJUSTMENT WILL BE MADE FOR
DIVIDENDS OR OTHER RIGHTS (EXCEPT AS PROVIDED IN SECTION 6) FOR WHICH THE RECORD
DATE IS PRIOR TO THE DATE SUCH CERTIFICATE IS ISSUED.


(II) RESTRICTED STOCK.   SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 4(D)
AND EXCEPT AS OTHERWISE PROVIDED HEREIN, A RECIPIENT OF RESTRICTED STOCK, OTHER
THAN RESTRICTED STOCK DEFERRED UNITS, SHALL HAVE ALL RIGHTS AS A SHAREHOLDER
WITH RESPECT TO THE SHARES SUBJECT TO SUCH RESTRICTED STOCK INCLUDING, WITHOUT
LIMITATION, ANY RIGHTS TO RECEIVE DIVIDENDS OR NON-CASH DISTRIBUTIONS WITH
RESPECT TO SUCH SHARES AND TO VOTE SUCH SHARES AND ACT IN RESPECT OF SUCH SHARES
AT ANY MEETING OF SHAREHOLDERS. A RECIPIENT OF RESTRICTED STOCK DEFERRED UNITS
SHALL HAVE NO RIGHTS AS A SHAREHOLDER WITH RESPECT TO THE STAPLES COMMON STOCK
UNTIL THE DATE OF ISSUANCE TO HIM OR HER OF A STOCK CERTIFICATE THEREFOR, BUT
THE AGREEMENT EVIDENCING THE RESTRICTED STOCK DEFERRED UNITS MAY INCLUDE THE
CREDITING OF ADDITIONAL RESTRICTED STOCK DEFERRED UNITS EQUAL IN VALUE TO THE
CASH AMOUNT OF DIVIDENDS PAID WITH RESPECT TO SAME NUMBER OF SHARES OF STAPLES
COMMON STOCK AS THE RESTRICTED STOCK DEFERRED UNITS.


6.     ADJUSTMENT PROVISIONS FOR RECAPITALIZATIONS AND RELATED TRANSACTIONS.


(A)           IF, THROUGH OR AS A RESULT OF ANY MERGER, CONSOLIDATION, SALE OF
ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, REORGANIZATION,
RECAPITALIZATION, RECLASSIFICATION, STOCK DIVIDEND, STOCK SPLIT, REVERSE STOCK
SPLIT, OR OTHER SIMILAR TRANSACTION, (I) THE OUTSTANDING SHARES OF STAPLES
COMMON STOCK ARE INCREASED OR DECREASED OR ARE EXCHANGED FOR A DIFFERENT NUMBER
OR KIND OF SHARES OR OTHER SECURITIES OF THE COMPANY, OR (II) ADDITIONAL SHARES
OR NEW OR DIFFERENT SHARES OR OTHER SECURITIES OF THE COMPANY OR OTHER NON-CASH
ASSETS ARE DISTRIBUTED WITH RESPECT TO STAPLES COMMON STOCK OR OTHER SECURITIES,
A PROPORTIONATE ADJUSTMENT SHALL BE MADE IN (X) THE NUMBER AND KIND OF SHARES OF
STAPLES COMMON STOCK SUBJECT TO OPTIONS OR THE NUMBER AND KIND OF SHARES OF
STAPLES COMMON STOCK OR RESTRICTED STOCK DEFERRED UNITS SUBJECT TO RESTRICTED
STOCK TO BE GRANTED TO OUTSIDE DIRECTORS AFTER SUCH EVENT PURSUANT TO SECTION
4(B), (Y) THE NUMBER AND KIND OF SHARES OF STAPLES COMMON STOCK SUBJECT TO THEN
OUTSTANDING OPTIONS OR THE NUMBER AND KIND OF SHARES OF STAPLES COMMON STOCK OR
RESTRICTED STOCK DEFERRED UNITS SUBJECT TO ANY THEN OUTSTANDING RESTRICTED STOCK
UNDER THE PLAN, AND (Z) THE EXERCISE PRICE FOR EACH SHARE OF STAPLES COMMON
STOCK SUBJECT TO ANY THEN OUTSTANDING OPTIONS OR REPURCHASE RIGHTS OF THE
COMPANY UNDER THE PLAN, WITHOUT CHANGING THE AGGREGATE PURCHASE PRICE AS TO
WHICH SUCH OPTIONS OR REPURCHASE RIGHTS OF THE COMPANY REMAIN EXERCISABLE. NO
FRACTIONAL SHARES OR RESTRICTED STOCK DEFERRED UNITS WILL BE ISSUED UNDER THE
PLAN ON ACCOUNT OF ANY SUCH ADJUSTMENTS.


(B)           ALL SHARE NUMBERS HEREIN HAVE BEEN ADJUSTED TO REFLECT ALL STOCK
SPLITS THROUGH APRIL 5, 2000.


7.     MERGERS, CONSOLIDATIONS, ASSET SALES, LIQUIDATIONS, ETC.

Subject to the provisions of Section 4(c)(iii) and 4(d)(iv), in the event of a
merger or consolidation or sale of all or substantially all of the assets of the
Company in which outstanding shares of Staples Common Stock are exchanged for
securities, cash or other property of any other corporation or business entity
or in

5


--------------------------------------------------------------------------------


the event of a liquidation of the Company, the Board of Directors of the
Company, or the board of directors of any corporation assuming the obligations
of the Company, shall take one or more of the following actions, as to
outstanding Options of Staples Common Stock: (i) provide that such Options shall
be assumed, or equivalent Options shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof); (ii) upon written notice to
the optionees, provide that all unexercised Options shall (A) immediately become
exercisable in full and (B) terminate immediately prior to the consummation of
such transaction unless exercised by the optionee within a specified period
following the date of such notice; or (iii) in the event of a merger under the
terms of which holders of Staples Common Stock of the Company will receive upon
consummation thereof a cash payment for each share surrendered in the merger
(the “Merger Price”), make or provide for a cash payment to such optionees equal
to the difference between (A) the Merger Price times the number of shares of
Staples Common Stock subject to such outstanding Options (to the extent then
exercisable) with exercise prices not in excess of the Merger Price and (B) the
aggregate exercise price of all such Options, in exchange for the termination of
such Options.


8.     CHANGE IN CONTROL.

For purposes of the Plan, a “Change in Control” shall be deemed to have occurred
if (i) any “person”, as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any corporation owned directly or indirectly by
the stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 30% or more of the combined voting power
of the Company’s then outstanding securities (other than pursuant to a merger or
consolidation described in clause (A) or (B) of subsection (iii) below); (ii)
during any period of two consecutive years ending during the term of the Plan
(not including any period prior to the adoption of the Plan), individuals who at
the beginning of such period constitute the Board of Directors of the Company,
and any new director (other than a director designated by a person who has
entered into an agreement with the Company to effect any transaction described
in clause (i), (iii) or (iv) of this Section 8) whose election by the Board of
Directors or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds of the directors then still in office who were
either directors at the beginning of the period or whose election or nomination
for election was previously so approved (collectively, the “Disinterested
Directors”), cease for any reason to constitute a majority of the Board of
Directors; (iii) the closing of a merger or consolidation of the Company or any
subsidiary of the Company with any other corporation, other than (A) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as defined above) acquires more than 30% of the combined voting power
of the Company’s then outstanding securities; or (iv) a complete liquidation of
the Company or a sale by the Company of all or substantially all of the
Company’s assets.


9.     MODIFICATION, EXTENSION AND RENEWAL OF OPTIONS AND RESTRICTED STOCK.

The Board of Directors shall have the power to modify or amend outstanding
Options and restricted stock; provided, however, that no modification or
amendment may (i) have the effect of altering or impairing any rights or
obligations of any Option or restricted stock previously granted without the
consent of the optionee or holder thereof, as the case may be, (ii) modify the
number of shares of Staples Common Stock subject to the Option or number of
shares of Staples Common Stock or Restricted Stock Deferred Units subject to the
restricted stock (except as provided in Section 6) or (iii) reprice, replace or
regrant options issued through cancellation or by lowering the option exercise
price of a previously granted award unless approved by the stockholders of the
Company .

6


--------------------------------------------------------------------------------



10.  AMENDMENT OF THE PLAN.

The Board of Directors may suspend or discontinue the Plan or amend it in any
respect whatsoever; provided, however, that without approval of the stockholders
of the Company, no amendment may (i) materially modify the requirements as to
eligibility to receive Options or restricted stock under the Plan, or (ii)
materially increase the benefits accruing to participants in the Plan.


11.  WITHHOLDING.


(A)           THE COMPANY SHALL HAVE THE RIGHT TO DEDUCT FROM PAYMENTS OF ANY
KIND OTHERWISE DUE TO THE OPTIONEE OR RECIPIENT OF RESTRICTED STOCK ANY FEDERAL,
STATE OR LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO
ANY SHARES ISSUED UPON EXERCISE OF OPTIONS UNDER THE PLAN OR UPON THE EXPIRATION
OR TERMINATION OF THE RESTRICTED PERIOD RELATING TO THE RESTRICTED STOCK.
SUBJECT TO THE PRIOR APPROVAL OF THE COMPANY, THE OPTIONEE OR RECIPIENT OF
RESTRICTED STOCK MAY ELECT TO SATISFY SUCH OBLIGATIONS, IN WHOLE OR IN PART, (I)
BY CAUSING THE COMPANY TO WITHHOLD SHARES OF STAPLES COMMON STOCK OTHERWISE
ISSUABLE PURSUANT TO THE EXERCISE OF AN OPTION OR UPON THE EXPIRATION OR
TERMINATION OF THE RESTRICTED PERIOD RELATING TO THE RESTRICTED STOCK OR (II) BY
DELIVERING TO THE COMPANY SHARES OF STAPLES COMMON STOCK ALREADY OWNED BY THE
OPTIONEE OR RESTRICTED STOCK RECIPIENT. THE SHARES SO DELIVERED OR WITHHELD
SHALL HAVE A FAIR MARKET VALUE EQUAL TO SUCH WITHHOLDING OBLIGATION. THE FAIR
MARKET VALUE OF THE SHARES USED TO SATISFY SUCH WITHHOLDING OBLIGATION SHALL BE
DETERMINED BY THE COMPANY AS OF THE DATE THAT THE AMOUNT OF TAX TO BE WITHHELD
IS TO BE DETERMINED. AN OPTIONEE OR RESTRICTED STOCK RECIPIENT WHO HAS MADE AN
ELECTION PURSUANT TO THIS SECTION 11(A) MAY ONLY SATISFY HIS OR HER WITHHOLDING
OBLIGATION WITH SHARES OF STAPLES COMMON STOCK WHICH ARE NOT SUBJECT TO ANY
REPURCHASE, FORFEITURE, UNFULFILLED VESTING OR OTHER SIMILAR REQUIREMENTS.


(B)           IF THE RECIPIENT OF RESTRICTED STOCK UNDER THE PLAN ELECTS, IN
ACCORDANCE WITH SECTION 83(B) OF THE CODE, TO RECOGNIZE ORDINARY INCOME IN THE
YEAR OF ACQUISITION OF ANY SHARES AWARDED UNDER THE PLAN, THE COMPANY WILL
REQUIRE AT THE TIME OF SUCH ELECTION AN ADDITIONAL PAYMENT FOR WITHHOLDING TAX
PURPOSES BASED ON THE DIFFERENCE, IF ANY, BETWEEN THE PURCHASE PRICE OF SUCH
SHARES AND THE FAIR MARKET VALUE OF SUCH SHARES AS OF THE DATE IMMEDIATELY
PRECEDING THE DATE ON WHICH THE RESTRICTED STOCK IS AWARDED.


12.  NOTICE.

Any written notice to the Company required by any of the provisions of the Plan
shall be addressed to the Treasurer of the Company and shall become effective
when it is received.


13.  GOVERNING LAW.

The Plan and all determinations made and actions taken pursuant hereto shall be
governed by the laws of the State of Delaware.


14.  STOCKHOLDER APPROVAL.

The Plan is conditional upon stockholder approval of the Plan, and the Plan
shall be null and void if the Plan is not so approved by the Company’s
stockholders.

7


--------------------------------------------------------------------------------


 

 

Amended and restated by the Board of Directors on September 10, 1998 and
approved by stockholders on January 21, 1999; amended by the Board of Directors
on September 14, 1999 and approved by stockholders on  November 9, 1999; amended
by the Board of Directors on March 7, 2000 and approved by stockholders on  July
10, 2000; amended by the Board of Directors on August 27, 2001, and amended by
the Board of Directors on March 4, 2003 and March 6, 2007.

 

8


--------------------------------------------------------------------------------